PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/542,500
Filing Date: 10 Jul 2017
Appellant(s): CHEN et al.



__________________
Gordon Klancnik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 28 December 2020.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 26 October 2020 and 31 March 2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  See attached copy of PTO-1449.

Terminal Disclaimer
	The terminal disclaimer filed on 2 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Nos. 15/542143, 15/541852, 15/542091, and 15/542509 and U.S. Patent Nos. 10,517,316 and 10,668,088 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Ground of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 30 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Withdrawn Rejections
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The obviousness double patenting rejections have been withdrawn in view of the approved terminal disclaimers. 
Response to Arguments
Claims 1-4 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Barella et al. (U.S. Patent Application Publication No. 2006/0069151).
Appellants argued, “The Markush group excludes lycopene from the recited carotenoids. Barella is directed to the use of lycopene in treatment of various non-cancerous conditions.  Barella is unrelated to supra-physiological amounts in companion animals. Barella’s disclosure would not have caused a person of ordinary skill to select a combination of Vitamin E, Vitamin C, and 25-Hydroxyvitamin D without lycopene based on the permutations and combinations of the optional ingredients in the indiscriminate list.” 
In response to appellants’ arguments, Barella teaches a preferred embodiment wherein lycopene is used in combination with Vitamin E, Vitamin C and an additional agent chosen from the list as cited by the Appellant.  The list does not recite an abundance of indiscriminate compounds, but instead equally equivalent agents that can be combined with lycopene, Vitamin E and Vitamin C to achieve the desired function. Barella also teaches the presence of additional carotenoids, in addition to lycopene, in the composition.  Thus, Barella is directed to a combination of lycopene, Vitamin E, Vitamin C, 25-Hydroxyvitamin D, and additional carotenoids (i.e., beta-carotene) in the treatment of ovarian health in pets (i.e., companion animals).  The claims do not preclude the presence of lycopene.  Although the claims recite that the carotenoid is “selected from the group consisting of” which is Markush language, the preamble of the claim uses the open language of “comprising”.  Therefore, even if lycopene is not an optional carotenoid in the Markush group, its presence is not precluded from the food composition.  With regards to supra-physiological amount, this term is not defined in the specification.  Merriam-Webster defines this 
Thus this rejection should be affirmed.

Appellants argued, “Barella does not teach or suggest a method of ameliorating the amount of weight gained by a companion animal which is fed ad libitum. The mere fact that Barella might involve unrestricted feeding means that it does not anticipate.  Barella does not inherently teach ad libitum feeding.”
In response to appellants’ arguments, the Examiner does not rely on inherency for the rejection.  Instead the Examiner relies on the specific teachings of Barella.  Since Barella does not teach specific feeding regimens, restrictions are not required. Thus Barella anticipates ad libitum feeding.  
Thus this rejection should be affirmed.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Tritsch et al. (U.S. Patent No. 7,632,518).
Appellants argued, “There is no teaching on how to pick and choose possible combinations of nutrients that could produce the surprising effects of the present application. Tritsch does not teach or suggest a companion animal food composition that includes a supra-physiological dose of certain components for companion animals. The rejection relies on inherency regarding fed ad libitum.”
In response to appellants’ arguments, Tritsch exemplify a composition comprising 25-hydroxy vitamin D3, Vitamin E, and carotenoids.  See Example 7.  The composition may 
Thus this rejection should be affirmed.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bare11a et al. (U.S. Patent Application Publication No. 2006/0069151) in view of Tritsch et a. (U.S. Patent No. 7,632,518), DSM (DSM Vitamin Supplementation Guidelines, 2011) and Amengual et al. (Plosone, 2011).
Appellants argued, “Neither Barella or Tritsch teach a supra-physiological amount that is added to a basal diet or feeding ad libitum. DSM and Amengual are also silent to these features.”
In response to appellants’ arguments, as stated above, any amount given to an animal would be deemed more than what is already within their body and read on supra-physiological amount.  In addition, as argued above, Barella does not teach a specific feeding regimen and thus reads on ad libitum.  The prior art of Amengual was provided to make obvious the correlation between beta carotene levels and obesity.  The prior art of DSM was provided to make obvious the claimed amounts of ingredients.  It is not necessary for each reference to teach each and every limitation as long as the combination of references make obvious the claimed invention.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to administer a 
Thus this rejection should be affirmed.

Examiner carefully considered the data in the specification to determine if unexpected results are demonstrated.  However, a determination of unexpected superiority could not be made at this time.  Table 2 shows data comparing poultry under restricted feeding, ad libitum feeding, and ad libitum feeding with the additional ingredients of 25-hydroxyvitamin D, Vitamin C, and Canthaxanthin, which differs from the claims that also comprise Vitamin E.  The information in the data does not explicitly differentiate unexpected superiority between fed ad libitum and fed ad libitum with 25-hydroxyvitamin D, Vitamin C, and canthaxanthin.  The compositions tested contained a specific amount of each ingredient, i.e., 150 mg Vitamin C, 69 mcg 25-hydroxyvitamin D, and 6 mg Canthaxanthin; instant claim 1 does not recite any amounts.  It cannot be determined how the combination of ordinary ingredients as cited in claim 1 would behave in any amounts or ratios when only one specific amount was tested.  It is also noted that the compositions used for testing include a list of additional agents.  However, these agents are not combined in the same amounts for poultry fed ad libitum versus poultry fed ad libitum with 25-hydroxyvitamin D, . 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
Conferees:

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615     
                                                                                                                                                                                                   /FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.